DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 2-12, in the reply filed on 07/16/2021 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/16/2021.
Applicants further elect diatomaceous earth as specific particular mineral. Claims 2-12 read on the elected species and are under examination.
Claims 2-15 are pending, claims 2-12 are under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/EP2018/053947, filed on 02/16/2018; which claims priority from European patent application EP17305177.2, filed on 02/17/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(s) 2-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Briggs et al. (US5871754) as evidenced by ClearOFF Mineral (“Diatomaceous Earth Specifications”, 2010, download from https://www.clearoffminerals.com/de-specs on 07/30/2021) .
Regarding claims 2-4, 9-12, the limitation is met by Briggs et al. disclosing a cosmetic make-up composition in the form of O/W emulsion comprising 0.1% to about 10% of diatomaceous earth (claim 1 and abstract). Since make-up is applied on the face, the face skin is protected from pollution and diatomaceous earth absorbs pollutants and or reduces or prevents entry of pollutants into the skin inherently. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same person is being applied the same composition comprising the same particular mineral by the same mode of application in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in Briggs et al.  teaches, either expressly or inherently implied, each and every limitation of the instant claims. It remains the Examiner's position that the instantly claimed method is not only anticipated in the prior art but also obvious.
	Regarding claim 5, the limitation is met Briggs et al. disclosing the particle size from about 5 um to 50 um (column 7, line 37-55).
Regarding claims 6-8, as evidenced by ClearOFF Mineral that Diatomaceous Earth can adsorb and hold an amount of liquid equivalent to its own weight (about 100g/100g and about 100ml/100g), thus, Diatomaceous Earth has great than 20ml/100g oil-absorption capacity, great than 40ml/100g water-absorption capacity and greater than 30ml/100g oil-absorption capacity in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US5871754) as evidenced by ClearOFF Mineral (“Diatomaceous Earth Specifications”, 2010, download from https://www.clearoffminerals.com/de-specs on 07/30/2021) .
In arguendo that Briggs et al. does not anticipate claims 2-12, the claimed invention is till obvious according to the following analysis.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Briggs et al. and ClearOFF Mineral teaching have already been discussed in the above 103 rejection and are incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Briggs et al.  is that Briggs et al.  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

Regarding claims 2-4, 9-12, Briggs et al. teaches a cosmetic make-up composition in the form of O/W emulsion comprising 0.1% to about 10% of diatomaceous earth (claim 1 and abstract). Since make-up is applied on the face, the face skin is protected from pollution and diatomaceous earth absorbs pollutants and or reduces or prevents entry of pollutants into the skin inherently. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same person is being applied the same composition comprising the same particular mineral by the same mode of application in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, Briggs et al.  teaches, either expressly or inherently implied, each and every limitation of the instant claims. It remains the 
	Regarding claim 5, Briggs et al. teaches the particle size from about 5 um to 50 um (column 7, line 37-55).
Regarding claims 6-8, as evidenced by ClearOFF Mineral that Diatomaceous Earth can adsorb and hold an amount of liquid equivalent to its own weight (about 100g/100g and about 100ml/100g), thus, Diatomaceous Earth has great than 20ml/100g oil-absorption capacity, great than 40ml/100g water-absorption capacity and greater than 30ml/100g oil-absorption capacity in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4,6, 9-10, 12-22, 25-29 of copending Application No. 15558886. The reference teaches a cosmetic composition comprising Talc, a particulate mineral, applied to skin, thus, results in the protection skin from pollution. Therefore, one artisan in the art would immediately recognize obvious variant of instant claimed invention over reference application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIANFENG SONG/Primary Examiner, Art Unit 1613